          Case 2:20-cv-00923-KJD-NJK Document 13 Filed 06/26/20 Page 1 of 2



1    STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
2    sjaffe@lawhjc.com
     ASHLIE L. SURUR, ESQ.
3    Nevada Bar No. 11290
     asurur@lawhjc.com
4

5       HALL JAFFE & CLAYTON, LLP
              7425 Peak Drive
6         Las Vegas, Nevada 89128
               (702) 316-4111
7            Fax (702) 316-4114

8    Attorneys for Defendant
     Lowe’s Home Centers, LLC
9
10                        UNITED STATES DISTRICT COURT

11                                DISTRICT OF NEVADA

12   MAGDALENA KROWICKI,                            CASE NO. 2:20-cv-00923-KJD-NJK

13                              Plaintiff,
                                                    STIPULATION AND ORDER TO
14         vs.                                       EXTEND DEADLINE TO FILE
                                                   JOINT STIPULATED DISCOVERY
15   LOWE’S HOME CENTERS, LLC, a                   PLAN AND SCHEDULING ORDER
     Nevada Foreign Limited-Liability                      (First Request)
16   Company dba LOWE’S STORE #1836;
     DOES 1 through 10; and ROE
17   CORPORATIONS 1 through 10,
     inclusive,
18
                                Defendants.
19
20

21         The parties stipulate as follows:

22         1.     The parties held a Rule 26(f) conference on June 18, 2020 and agreed

23   to submit the stipulated discovery plan and scheduling order by June 26, 2020.

24   ECF No. 7.

25         2.     The parties now agree to extend that deadline. This is their first

26   request to extend.

27         3.     Plaintiff’s counsel’s father passed away this week and counsel will be

28   traveling to Rochester, New York to attend his father’s funeral and handle other

                                               1
          Case 2:20-cv-00923-KJD-NJK Document 13 Filed 06/26/20 Page 2 of 2



1    family matters. As a result of Plaintiff’s counsel’s family emergency, the parties

2    need additional time for finalize a stipulated discovery plan and scheduling order.

3          4.    The parties agree that this constitutes good cause for extending the

4    deadline.

5          5.    The parties agree that the deadline to submit a discovery plan and

6    scheduling order will be July 17, 2020.

7
     Dated: June 25, 2020                          Dated: June 25, 2020
8
     HALL JAFFE & CLAYTON, LLP                     REMMEL LAW FIRM
9
10   /s/Ashlie L. Surur                            /s/Jonathan T. Remmel
     Steven T. Jaffe, Esq.                         Jonathan T. Remmel, Esq.
11   Nevada Bar No. 7035                           Nevada Bar No. 8627
     Ashlie L. Surur, Esq.                         804 South Jones Blvd.
12   Nevada Bar No. 11290                          Las Vegas, Nevada 89107
     7425 Peak Drive                               Attorneys for Plaintiff Magdalena
13   Las Vegas, Nevada 89128                       Krowicki
     Attorneys for Defendant Lowe’s Home
14   Centers, LLC
15

16                                        ORDER
17        IT IS SO ORDERED.
18

19                                   UNITED STATES MAGISTRATE JUDGE
20
                                     DATED: June 26, 2020
21

22

23

24

25

26
27

28

                                               2
